DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The instant application was previously examined by Examiner Zohreh Fay. The application has been transferred to and will be examined moving forward by Examiner Ali Soroush
Acknowledgement of Receipt
	Applicant's response filed on 01/25/2022 to the Office Action mailed on 10/28/2021 is acknowledged.
Claim Status
Claims 1-22 are pending. 
Claims 1-22 have been examined.
Claims 1-22 are rejected.
Priority
	Priority to CON 16/514033 filed on 07/17/2019, which claims priority to CON 16/033257 filed on 07/12/2018, which claims benefit to application 62/531396 filed on 07/12/2017 is acknowledged.
	
Drawings
	The drawing filed on 06/24/2020 is accepted.


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

	This rejection is reiterated from the previous Office Action.
	Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abram et al. (US 20070237724) in view of Toledano et al. (US 2010/0016443) and further in view of Wortzman (US 20120115954).
Abram et al. teaches a combination of benzoyl peroxide and trentinoin for the treatment of acne. See claim 9. The concentration of benzoyl alcohol ranging from 1% to about 8% and the concentration of tretinoin of 0.025, 0.05 and 0.1% is taught in the examples. See Para [0254], example 6- 9 claim 29 and 37. Applicant has selected concentrations from the concentrations taught by Abram et al. and claiming synergism. However, such synergism is an inherent property of the claimed composition. Abram makes clear that the claimed combination has been previously used for the treatment of acne. Abram in claim 29 teaches a composition comprises 1-8% benzoyl peroxide and from 0.025 to 2% a retinoid. Such claim does not have any other ingredients. The evaluation of parameters for local tolerability does not contribute to a method of using the composition for the treatment of acne. The efficacy and the reduction of number of acne lesion is also the expected property of using the composition of the prior art, which has the same components at the concentration of benzoyl peroxide and tretinoin encompassing the claimed concentration being used for the treatment of acne. Although, Abram teaches the encapsulation for benzoyl peroxide and other ingredients, but it does not specifically teaches the inorganic materials for encapsulation. Toledano teaches that benzoyl peroxide is encapsulated (coated) with a silica based coating. See Para [0035], [0056]-[0058], [0225] and examples 1 and 2. The use of tretinoin as an acne medication is taught in Para [0208]. Wortzman et al. teach a composition comprising benzoyl peroxide and tretinoin and a carrier, such as a gelling agent. See claims. 

Response to Applicant’s Arguments
	Applicant argues that that Abram et al. teach preferred compositions comprising in addition to benzoyl peroxide and tretinoin an additional active agent, where the instant claims expressly exclude any additional active agents, there is no motivation to exclude the additional active agent and have a reasonable expectation of success. Applicant’s argument has been fully considered but found not to be persuasive. Abrams et al. teach in examples 4B and 4C foamable suspension gel compositions comprising 1.25% clindamycin, 6.67% (about 6%) benzoyl peroxide, and either 0.10% tretinoin or 0.05% tretinoin, respectively (paragraph 0254). The foamable suspension gels are particularly suitable for treating acne … by applying the gel to the skin in areas where acne lesions are present or likely present (paragraphs 0215-0216). The preferred pharmaceutical compositions may be given in a single or multiple doses daily; In a preferred embodiment, the pharmaceutical compositions are given from one to three times daily … One of ordinary skill in the art would appreciate the variability of such factors and would be able to establish specific dose levels using no more than routine experimentation. (paragraphs 0244-0245). The foamable suspension gels contain at least one pharmaceutically active agent that is sparingly soluble to insoluble in water, a second pharmaceutically active agent, and optionally a third active agent (abstract). In another embodiment, the first active agent is benzoyl peroxide and the second active agent is tretinoin (paragraph 0123). Therefore, taking the teachings of Abrams et al. as a whole, compositions that comprise only benzoyl peroxide and tretinoin as the active ingredients were suggested. While the preferred embodiments wherein the composition comprises benzoyl peroxide and tretinoin teach a third active ingredient, this is not a teaching away from excluding the additional active ingredients since Abrams et al. does not teach that the additional active agent is required but teach that they are optional. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Therefore, taking the teachings of Abrams et al. as a whole one of ordinary skill in the art would be motivated to form a composition comprising only benzoyl peroxide and tretinoin as the only active ingredients, would have a reasonable expectation of success in making such as composition, would have a reasonable expectation of success in treating acne with such as composition, and would expect that such a composition would be equal in effect to a composition that comprises all three active agents of the preferred composition. 
	Applicant similarly argues that the teachings of Wortzman et al. teach compositions which comprises a composition with additional active ingredients that are not benzoyl peroxide and tretinoin and there is no motivation to exclude the third active ingredient. Applicant’s argument has been fully considered but found not to be persuasive. Wortzman et al. teach a “composition comprising: tretinoin at about 0.025 weight %; benzoyl peroxide at about 5 weight % a high molecular weight polymeric gelling agent; and water, wherein the composition is substantially free of alcohol” (prior art claim 16). Wortzman et al. further teach a “method of treating acne comprising the step of applying the composition … to the skin of a patient in need of such treatment” (prior art claim 22). Tretinoin is 
Applicant also argues that Wortzman et al. does not teach the instantly claimed amounts of benzoyl peroxide and tretinoin would exhibit unexpected synergistic results. Applicant’s argument has been fully considered but found not to be persuasive. Abrams et al. teach the instantly claimed amounts of benzoyl peroxide and tretinoin. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). The data provided by Applicant is not to the closest prior art, Abrams et al. Therefore, Applicant has not shown that the exclusion of an active ingredient, or the administration of the composition once daily, or the administration for up to 12 weeks provides the unexpected synergy. Furthermore, it is the Examiners position that since Abrams et 
For the foregoing reasons the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALI SOROUSH/               Primary Examiner, Art Unit 1617